Case 21-31975-KRH         Doc 19         Filed 08/31/21 Entered 08/31/21 12:35:46       Desc Main
                                        Document      Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

   IN RE:                                          )
                                                   )
   JENNIFER LEE SMITH                              )      Case No. 21−31975−KRH
                                                   )      Chapter 13
                            Debtor                 )

    AFFIDAVIT OF JENNIFER LEE SMITH IN SUPPORT OF OBJECTION TO CLAIM

   JENNIFER LEE SMITH hereby states as follows:

            1.     My name is JENNIFER LEE SMITH. I am above the age of 18 years, and

   competent to make this affidavit.

            2.     I am the Debtor in the above-captioned case and I have personal knowledge of the

   facts set forth in this affidavit.

            3.     I am objecting to Claim Number 7 by First Investors Financial Servicing

   Corporation for a purported secured debt in the amount of $21,409.42 (“Claim”) on the grounds

   that the Claim is not secured.

            4.     The Claim purports to be secured by a 2011 Nissan Maxima-V6 (“Vehicle”).

            5.     The Vehicle was repossessed by First Investors and was subsequently sold at

   auction in October 2018.

            6.     One of the exhibits to the Claim is a check from America’s Auto Auction Virginia

   for $5,880.00 as proceeds from said auction.

            7.     The Claim is unsecured and should be treated as such in this case.


   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   Telephone: (804) 225-9500
   Facsimile: (804) 225-9598
   Email: jkane@kaneandpapa.com
   Counsel for Debtor
Case 21-31975-KRH      Doc 19     Filed 08/31/21 Entered 08/31/21 12:35:46         Desc Main
                                 Document      Page 2 of 2




          WITNESS the following signature and seal on August 31, 2021.



                                             /s/ JENNIFER LEE SMITH (seal)
                                                  JENNIFER LEE SMITH



   State of Virginia
   At Large; to wit:

   The foregoing instrument was signed on August 31, 2021 by JENNIFER LEE SMITH.


                                                          /s/ Alfred A. Wilson
                                                                   Notary Public


   My Commission Expires:             April 30, 2022
   Notary Registration Number:          7767477




                                            2
